ORDER

PER CURIAM.
Rubin Harold (Movant) was convicted of one count of first degree murder, three counts of assault in the first degree and four counts of armed criminal action. The trial court sentenced Movant to consecutive terms of: life imprisonment, without the possibility of parole, on the first de*514gree murder charge; life imprisonment on each of the armed criminal action charges; and fifteen years on each of the assault in the first degree charges. Movant filed a direct appeal and we affirmed Movant’s conviction without published opinion. State v. Harold, 42 S.W.3d 840 (Mo.App.E.D.2001). Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In his appeal, Movant alleges ineffective assistance of counsel on two grounds: (1) failure of trial counsel to object to the prosecutor’s improper closing argument; and (2) failure of trial counsel to call Movant to testify in support of his motion to suppress statements at the pretrial hearing.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App.E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).